Citation Nr: 1726093	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals of stroke, to include as due to herbicide exposure and secondary to hypertension.

3.  Entitlement to service connection for a heart condition (claimed as a heart attack), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran submitted notices of disagreement in April 2009 and September 2009.  Statements of the case were issued in April 2010 and March 2011.  The Veteran perfected timely substantive appeals in April 2010 and April 2011.

The Veteran initially requested a hearing before the Board in his April 2010 VA Form 9.  At the time of his June 2010 hearing before a Decision Review Officer (DRO) at the RO, he stated his desire to withdraw his request for a Board hearing.  A transcript of the DRO hearing is of record.  In September 2011, the Veteran submitted his withdrawal request in writing.  The Board therefore considers the Board hearing request cancelled, and will adjudicate the claim based upon the evidence of record, including the June 2010 DRO hearing.  See 38 C.F.R. § 20.704 (2016).

The Board notes that the Veteran's April 2010 substantive appeal included the issues of entitlement to service connection for hearing loss and tinnitus.  Subsequently, a rating decision in April 2013 granted service connection for these claims.  As the benefit on appeal has been granted, further consideration of these claims is not warranted.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hypertension

The Veteran contends that service connection is warranted for hypertension, to include as due to herbicide exposure.

Private treatment records from July 2007 reflect a diagnosis of hypertension.  Upon discharge from the hospital following a stroke in August 2007, the discharge diagnoses included hypertension.  Upon VA examination in December 2009 in conjunction with his claim for aid and attendance benefits, the examiner noted stable hypertension.  No opinion on etiology was stated. 

During the hearing before the DRO in July 2010, the Veteran's wife explained that he had been diagnosed with hypertension in 2002, but had only recently received medication and treatment for the condition.

The Veteran has not been afforded an examination in conjunction with his hypertension claim.  The Board finds that additional development is necessary in order to appropriately adjudicate the Veteran's contentions regarding the etiology of his hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

While service treatment records are silent as to complaint or treatment related to hypertension, the Veteran served in the Republic of Vietnam in 1968 and is presumed to have been exposed to dioxin-containing herbicides.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. § 3.307(a) (2016).  Upon remand, he should be afforded an examination to address his contention of a positive nexus between his herbicide exposure in service and the documented hypertension diagnosis.
Residuals of stroke

The Veteran asserts that service connection is warranted for residuals of stroke, to include as due to herbicide exposure or, alternatively, as secondary to hypertension.

In December 2009, the Veteran underwent a general VA examination in conjunction with a claim for aid and attendance benefits.  The examiner noted the cerebrovascular accident (CVA) from June 2007, but provided no opinion on etiology.  

In February 2011, the Veteran underwent VA examination in conjunction with his service connection claim.  The examiner reviewed the Veteran's medical history, including lay statements from the Veteran's wife.  Following physical examination, the examiner diagnosed the Veteran as status post CVA with residual effect of expressive aphasia and cognitive deficit.  As she found no evidence of ischemic heart disease (IHD) or a myocardial infarction, she declined to give an opinion on any relationship between those conditions and the stroke residuals.  No opinion was given on the etiology of the stroke otherwise relating to service or hypertension.

VA has a duty to address all arguments put forth by a claimant and theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  Here, a rationale was not provided by the examiners as to whether the stroke residuals are due to herbicide exposure or secondary to hypertension.  The Veteran's theories of entitlement for his residuals of stroke require further guidance by medical professionals, as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin, 1 Vet. App. at 175.
The Board notes that strokes are not an enumerated disease presumed to be service-connected due to exposure to herbicides.  However, as addressed above, the Veteran served in Vietnam and is presumed to have been exposed to dioxin-containing herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  Thus, consideration of whether the Veteran's condition is the result of his conceded exposure to herbicides is warranted.

Heart condition

The Veteran asserts that service connection is warranted for a heart condition, initially claimed as a heart attack, to include as due to herbicide exposure. 

Private treatment records from July 2006 contain an impression of coronary artery disease (CAD) with myocardial infarction in 1998.  When evaluated in conjunction with his SSA claim in May 2007, the resulting impressions again included CAD.  Upon discharge from the hospital following a stroke in August 2007, the stated diagnoses included hypertensive cardiovascular disease with myocardial infarction.

Upon VA examination in April 2010, the examiner noted a history of CAD based upon statements from the Veteran's wife.  The examiner ultimately opined that there was no diagnosis of IHD, but CAD was noted as a problem associated with the diagnosis.  No opinion on the etiology of the condition was stated.

In February 2011, the Veteran underwent further VA examination in conjunction with his claim.  The examiner found no evidence of IHD or a myocardial infarction and provided no opinion on etiology.

Where the record before the Board is inadequate to render a fully informed decision, a remand is warranted in order to fulfil the duty to assist the appellant to develop the facts and data pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Here, it is unclear to the Board whether the Veteran does indeed have a current diagnosis of CAD or another heart condition.  

Treatment records indicate several impressions of CAD, but no diagnosis.  Hypertensive cardiovascular disease was diagnosed in August 2007 without further clarification as to the specific disorder.  CAD is not listed in the Veteran's active problem list in his most recent VA treatment records.  The VA examinations in April 2010 and February 2011 agreed that IHD was not present; however, the April 2010 examination report noted CAD, which is recognized as a type of IHD.  Additionally, no opinion as to etiology has been provided for any of the potential heart conditions.  
Therefore, the Veteran should be afforded a further VA examination to evaluate any diagnosed heart condition and whether it is related to his period of active service, to include exposure to herbicides.  

As the matter is being remanded for completion of the development described above, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.

2. Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his hypertension, stroke residuals, and heart condition. Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Once any additional records are associated with the claims file, schedule the Veteran for VA examinations to assess the nature and etiology of his hypertension, stroke residuals, and heart condition.  The examiners must review the claims file and address:

a)  Hypertension:  The examiner is asked to review all pertinent records and evidence associated with the claims file and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is etiologically related to his service, including conceded exposure to herbicides.  (The question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.)  The examiner should comment on the previously diagnosed hypertension as documented in the Veteran's treatment records, even if the condition has since resolved.

b)  Residuals of stroke:  The examiner is asked to review all pertinent records and evidence associated with the claims file and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's stroke residuals are etiologically related to service, including conceded exposure to herbicides given his medical history, family history, absence of other risk factors, etc.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed conditions are either proximately due to or permanently aggravated by the Veteran's hypertension.  ("Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.)  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of each condition prior to aggravation. This may be ascertained by the medical evidence of record and also by lay statements as to the nature, severity, and frequency of his observable symptoms over time.

c)  Heart condition:  The examiner is asked to review all pertinent records and evidence associated with the claims file and identify all heart-related diagnoses during the relevant period.  For each diagnosed heart condition, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the condition is etiologically related to service, including conceded exposure to herbicides given his medical history, family history, absence of other risk factors, etc.  The examiner is further requested to comment on the previous impressions of CAD and provide clarification as to whether the Veteran has a diagnosis of IHD, to include CAD. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Review the examination reports to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection for hypertension, stroke residuals, and heart condition.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

